Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 10, 13 and 17.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 02/21/2020.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/13/2020.  The information disclosed therein was considered.
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “are disclosed” and “Example” in page 64, lines 2 and 3; respectively, which are implied.  Correction is required.  See MPEP § 608.01(b).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper et al (US Pat 10,621,043 B2). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 1, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) comprising: 
a buffer die (a hybrid memory buffer 120 and 206) coupled to a substrate (a substrate 118 and 208), the buffer die (the hybrid memory buffer 120 and 206) including a host device interface (H/S I/O interface 124), and a DRAM interface (a hybrid memory 116 and 200 such as dynamic random access memory dram, column 3, lines 6-13); 
one or more DRAM dies (a hybrid memory 116 and 200 comprise many memory tiles 202 and memory strata 204) supported by the substrate (the substrate 208)(for example, memory device 116 and 200 disposed over the substrate 118 and 208 through hybrid memory buffer 120 and 206; respectively, see Figures 1-2); 
multiple wire bond (a high speed link 122 and silicon vias TSV 214) interconnections between the DRAM interface of the buffer die (hybrid memory buffer 120 and 206) and the one or more DRAM dies (hybrid memory 116 and memory device 200, see Figures 1-2); and 
circuitry (a CPU 104) in the buffer die (hybrid memory 116), configured to operate the host interface (HS I/O interface 124) at a first data speed, and to operate the DRAM interface at a second data speed, slower than the first data speed (for example, a CPU 104 is communicatively coupled to the hybrid memory device 116 and the hybrid memory buffer and stacked vertically coupled to a substrate 118, see at least in Figures 1-2, column 2, lines 24 to column 4, lines 33 and the related disclosures). 
Regarding dependent claim 2, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2), wherein the stack of DRAM dies (a hybrid memory 116 and 200) includes stair-stepped stacked DRAM dies (for example, a hybrid memory 116 and 200 contain a stack dram die, Figure 1-2).  
Regarding dependent claim 3, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein the stack of DRAM dies (hybrid memory 116) includes more than one step direction within a single stack (for example, a hybrid memory 116 contain more than a single stack).  
Regarding dependent claim 4, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein two stacks of DRAM dies (hybrid memory 116) are coupled to the substrate (for example, hybrid memory 116 coupled to the substrate 118).  
Regarding dependent claim 5, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein the buffer die (hybrid memory buffer 120) is located at least partially underneath the one or more DRAM dies (hybrid memory 116)(for example, a hybrid memory 116 underneath of the hybrid memory buffer 120).  
Regarding dependent claim 6, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein the buffer die (hybrid memory buffer 120) is located at least partially underneath a portion of two different stacks of DRAM dies (hybrid memory 116)(for example, a hybrid memory buffer 120 is located at underneath of stack hybrid memory 116).  
Regarding dependent claim 7, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) further including solder balls (solder bumps 512) on a backside of the substrate (package substrate 502, see Figure 5).  
Regarding dependent claim 8, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) further including a motherboard (system board 102) coupled to the solder balls (solder bump 512) on the backside of the substrate (a substrate 118 and package substrate 502), and a processor (a CPU 104) coupled to the motherboard (system board 102), wherein the processor is in communication with the host device interface (HS I/O interface 124)(see at least in Figures 1 and 5).  
 
Regarding to independent claim 10, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) comprising: 
a buffer die (a hybrid memory buffer 120 and 206) coupled to a substrate (a substrate 118 and 208), the buffer die (the hybrid memory buffer 120 and 206) including a host device interface (H/S I/O interface 124), and a DRAM interface (a hybrid memory 116 and 200 such as dynamic random access memory dram, column 3, lines 6-13); 
a stack of vertically aligned dram dies (a hybrid memory 116 and 200 comprise many tiles 202 and memory strata 204) support by the substrate (a substrate 118 and 208)(for example, memory device 116 and 200 disposed over the substrate 118 and 208 through hybrid memory buffer 120 and 206; respectively, see Figures 1-2); 
multiple through silicon via (TSV) (a high speed link 122 and silicon vias TSV 214) interconnection coupling multiple die in the stack of vertically dram die (hybrid memory 116 and memory device 200, see Figures 1-2) with the buffer die (hybrid memory buffer 120 and 206) and 
circuitry (a CPU 104) in the buffer die (hybrid memory 116), configured to operate the host interface (HS I/O interface 124) at a first data speed, and to operate the DRAM interface at a second data speed, slower than the first data speed (for example, a CPU 104 is communicatively coupled to the hybrid memory device 116 and the hybrid memory buffer and stacked vertically coupled to a substrate 118, see at least in Figures 1-2, column 2, lines 24 to column 4, lines 33 and the related disclosured).
Regarding dependent claim 11, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein the buffer die (hybrid memory buffer 120) is located at least partially underneath the stack of vertically aligned DRAM dies (hybrid memory 116)(for example, a hybrid memory 116 underneath of the hybrid memory buffer 120).
Regarding dependent claim 12, Casper et al in Figures 1-11 are directly discloses a memory device (memory device 100, Figures 1-2) wherein two stacks of vertically aligned DRAM dies (hybrid memory 116) are coupled to the substrate (for example, hybrid memory 116 coupled to the substrate 118).
Allowable Subject Matter
6.	Claim 9, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the memory device, wherein the circuitry in the buffer die is configured to operate using a pulse amplitude modulation (PAM) protocol at the host interface or the DRAM interface, or both (claim 9).
7.	Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “reallocating the received CA signals and the corresponding DQ signals to at least first and second sub-channels;  Docket No. 303.149US161 Client Ref. No. 2019-0069.00/USwherein each sub-channel DRAM interface carries a greater number of DQ signals than the first memory interface, and clocks the DQ signals at a slower speed than the first memory interface; and communicating the CA signals and DQ signals of each sub-channel DRAM interface through wirebond connections to one or more die in a stack of multiple memory die” in a method of operating a memory system as claimed in the independent claim 13.  Claims 14-16 are also allowed because of their dependency on claim 13; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “exchanging data between a processor and a buffer die at a first data speed; exchanging data between the buffer die and a stack of vertically aligned DRAM dies at a second speed, slower than the first speed; wherein exchanging data between the buffer die and the stack of vertically aligned DRAM dies includes exchanging data through multiple through silicon vias (TSVs) in the stack of vertically aligned DRAM dies” in a method of operating a memory device as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al (US 10,740,033) discloses a memory die of a memory device includes a FIFO circuit that samples data output from a memory cell array and outputs the data to a buffer die.
	Park (US. 10,877,857) discloses a memory system and a method of operating the memory system.  The memory system may include: a memory device comprising a plurality of semiconductor devices each including a plurality of memory blocks and a controller.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.